

Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into, as of May
7, 2018 (the “Effective Date”) by and between Perrigo Management Company, a
Michigan corporation (the “Company”), and Uwe Röhrhoff (“Executive”).
WHEREAS, the Executive is currently employed as the Chief Executive Officer of
Perrigo Pharma International DAC (“Pharma”) pursuant to an employment agreement
between Executive and Pharma dated as of January 15, 2018 (the “Irish
Agreement”);
WHEREAS, the Irish Agreement provides that upon the occurrence of a US
Immigration Event (as defined in the Irish Agreement), Executive will commence
employment with the Company;
WHEREAS, as contemplated in the Irish Agreement, the Company and Executive
desire to enter into this Agreement to set forth the terms of Executive’s
service to the Company.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:
1.Employment Period. The Company agrees to employ Executive, and Executive
agrees to serve the Company and its Affiliates (as defined below), subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”). Thereafter, unless previously terminated, the Employment
Period shall be automatically extended for consecutive periods of one year
unless either party provides written notice to the other party that the
Employment Period will not be extended (a “Non-Renewal”) in accordance with
Section 11(b) (a “Notice of Non­Renewal”) not less than 180 days prior to the
end of the Employment Period as then in effect. Notwithstanding the foregoing,
(a) upon a “Change in Control” (as defined in the Perrigo Company plc Change in
Control Severance Policy for U.S. Employees, as amended and restated effective
of February 6, 2017 (the “CiC Policy”)), the Employment Period shall
automatically be extended until the second anniversary of the date such Change
in Control is consummated (unless the Employment Period would otherwise expire
after such date); and (b) the Employment Period shall immediately terminate upon
any termination of Executive’s employment with the Company and its subsidiaries
pursuant to Section 4. For purposes of this Agreement, the term “Affiliate”
means an entity controlled by, controlling or under common control with Perrigo
Company plc, a public limited company incorporated in Ireland (the Company’s
ultimate parent entity) (“Parent”) or the Company (for the avoidance of doubt,
the Company is an Affiliate of Parent and vice versa).
2.    Position and Duties; Location; Standard of Services.


1    

--------------------------------------------------------------------------------




(a)    Position and Duties. During the Employment Period, Executive shall serve
as Chief Executive Officer and President of the Company and shall perform
customary and appropriate duties as may be reasonably assigned to Executive from
time to time by the Board of
Directors of Parent (the “Board”). In connection with Executive’s employment by
and service with the Company, as of the Effective Date, Executive shall (i) hold
the titles of Chief Executive Officer and President of Parent, and (ii) serve as
a director of the Board (subject to the provisions of Parent’s Memorandum and
Articles of Association), in each case, without any additional compensation in
respect thereof or the creation of an employment relationship with Parent.
Executive shall have such responsibilities, power and authority as those
normally associated with such positions in public companies of a similar
stature. Executive shall report solely and directly to the Board.
(b)    Location. During the Employment Period, Executive’s principal place of
employment shall be the Company’s executive offices in Allegan, Michigan,
subject to reasonable business travel at the Company’s request; provided that
the parties acknowledge that Executive will spend significant time in the
Company’s offices in Ireland.
(c)    Standard of Services. During the Employment Period, Executive agrees to
devote Executive’s full business attention and time to the business and affairs
of the Company and its Affiliates and to use Executive’s reasonable best efforts
to perform faithfully and efficiently such responsibilities. Within 60 days
after the Effective Date, Executive shall resign from all boards of directors of
for-profit entities on which he sits. During the Employment Period, Executive
may deliver lectures, fulfill speaking engagements, teach at educational
institutions, manage personal investments and, subject to the prior written
approval of the Board (or a committee thereof), which approval shall not be
unreasonably withheld, serve on civic, charitable or other not-for-profit or
for-profit boards or committees (collectively, the “Other Activities”), in each
case, so long as such Other Activities do not materially interfere with the
performance of Executive’s responsibilities in accordance with this Agreement
and Executive complies with applicable provisions of any codes of business
conduct and ethics of the Company and its Affiliates, as in effect from time to
time. For avoidance of doubt, Executive’s engagement in the Other Activities in
accordance with this Section 2(c) shall not be deemed a violation of the
foregoing requirement that Executive shall devote his full business attention
and time to the business and affairs of the Company and its Affiliates and use
his reasonable best efforts to perform faithfully and efficiently such
responsibilities.
3.    Compensation and Employee Benefits.
(a)    Annual Base Salary. During the Employment Period, Executive shall receive
an annual base salary (the “Annual Base Salary”) of $1,000,000 payable in
accordance with the Company’s regular payroll practices, but no less frequently
than monthly. The Annual Base Salary shall be reviewed periodically by the Board
or an appropriate committee thereof (the Board or such committee, the
“Committee”) for possible increase, as determined in the sole and absolute
discretion of the Committee, pursuant to the normal performance review policies
for senior executives of the Company. Notwithstanding the above, the Committee
may decrease the Annual Base Salary in a proportion (not greater than 5%) that
generally applies to other senior executives of the Company in connection with
an across-the-board senior executive salary decrease as a result of adverse
business conditions, so long as such reduction ceases upon the cessation of such
adverse business


2    

--------------------------------------------------------------------------------




conditions; provided, that the foregoing ability to decrease the Annual Base
Salary shall cease to apply upon a Change in Control. The term “Annual Base
Salary” as used in this Agreement shall refer to the Annual Base Salary as it
may be so adjusted from time to time.
(b)    Annual Bonus. During the Employment Period, Executive shall have the
opportunity to earn, for each fiscal year of the Company, an annual bonus (the
“Annual Bonus”) pursuant to the terms of the management incentive bonus plan
(the “MIB”) in which the Company’s senior executives participate, as in effect
from time to time. Executive’s target Annual Bonus opportunity shall be no less
than 125% of the Annual Base Salary (the “Target Annual Bonus”). The actual
amount of the Annual Bonus may range from 0% to 200% of the Target Annual Bonus,
as determined by the Committee on the same basis as determinations made with
respect to other senior executives of the Company, based on the achievement of
pre-established performance goals and its evaluation of Executive’s performance
(together, the “Bonus Performance Metrics”); provided, that Executive will be
eligible to receive an Annual Bonus equal to no less than 50% of the Target
Annual Bonus in the event that the minimum Bonus Performance Metrics for the
applicable fiscal year are achieved. Each Annual Bonus that Executive earns
pursuant to the applicable Bonus Performance Metrics shall be paid to Executive
at the same time as the Company otherwise pays annual bonuses to senior
executives of the Company for the applicable fiscal year. Except as provided in
Section 5(a), (b), (c), or (d), as applicable, the Annual Bonus shall be subject
to Executive being employed on the date of payment of the Annual Bonus for the
applicable year. The Annual Bonus shall not be considered an acquired right of
Executive, even if it is paid on a repeated basis.
(c)    Long-Term Incentive Awards. Executive will be eligible to participate in
Parent’s 2013 Long-Term Incentive Plan, as amended (the “2013 LTIP”), on terms
and conditions as determined in the sole and absolute discretion of the
Committee. During the Employment Period, Executive shall also be eligible to
participate in other long-term cash and equity incentive plans, practices,
policies, and programs applicable generally to other senior executives of the
Company, as determined by the Committee in its sole and absolute discretion.
(d)    Other Employee Benefit Plans; Perquisites; Vacation. During the
Employment Period, Executive shall be entitled to the perquisites, and to
participate in the employee benefit plans, practices, policies and programs, in
each case, as in effect from time to time, and that are generally applicable to
other senior executives of the Company (including, but not limited to,
retirement, deferred compensation and health and welfare benefits) on the same
terms as are applicable to other senior executives of the Company. In addition,
during the Employment Period, Executive shall be eligible for four weeks of
vacation per calendar year, or such greater amount of time as is determined in
accordance with the Company’s vacation policy as in effect from time to time,
and in all cases subject to the terms of such policy.
(e)    Relocation Policy. Executive shall be entitled to receive the benefits
and/or reimbursements for relocation costs related to Executive’s relocation to
the Allegan, Michigan area, in each case, payable pursuant to the Company’s
relocation policy. In addition, in the event that Executive’s employment is
terminated by the Company without Cause or by Executive for Good Reason, in each
case within two years after the Effective Date, the Company shall reimburse
Executive for any loss on the sale of his residence in the Allegan, Michigan
area in an amount equal


3    

--------------------------------------------------------------------------------




to the excess (if any) of Executive’s purchase price for such residence over the
greater of (i) the Appraised Value (as defined below), and (ii) the actual sale
price of Executive’s residence, provided that (x) the sale of such residence
occurs within 18 months after the termination of employment (the “Resale
Protection Period”), unless such Resale Protection Period is extended by mutual
agreement of the parties to this Agreement, and (y) such actual sale price is
not less than the average value of the residence, as determined within 30 days
before the sale by two independent appraisers mutually appointed by Executive
and the Company (such average value, the “Appraised Value”).
(f)    Temporary Housing Expenses. During the Employment Period, Executive shall
be reimbursed (i) on a monthly basis for the reasonable costs incurred by
Executive in obtaining temporary housing in the vicinity of the Company’s
offices in Allegan, Michigan, and (ii) for all reasonable costs incurred by
Executive in obtaining hotel accommodations in the vicinity of the Company’s
offices in Ireland during periods in which Executive is performing services from
such Irish offices, in each case, in accordance with the applicable Company
policy.
(g)    Business Expenses. During the Employment Period, and in addition to
Executive’s reimbursement rights pursuant to Section 3(f), Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
(including travel, entertainment, professional dues and subscriptions) incurred
by Executive, in accordance with the Company’s policies as in effect from time
to time.
4.    Termination of Employment.
(a)    Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Board determines in
good faith that the Disability of Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may
provide Executive with written notice in accordance with Section 11(b) of its
intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company and its Affiliates shall terminate effective on the
30th day after Executive’s receipt of such notice (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, Executive shall
not have returned to full-time performance of Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the absence of Executive from
Executive’s duties with the Company and its Affiliates on a full-time basis for
90 consecutive days, or for 120 days (which need not be consecutive) within a
365 ­day period, as a result of incapacity due to mental or physical illness.
For the avoidance of doubt, during any period when Executive is absent from
duties with the Company and its Affiliates as a result of incapacity due to
mental or physical illness, but prior to Executive’s termination of employment
due to Disability, Executive shall remain an employee of the Company and shall
continue to receive the Annual Base Salary and all employee benefits provided to
Executive pursuant to this Agreement in accordance with the terms of this
Agreement.
(b)    Cause. The Company may terminate Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean, as determined in the sole discretion of the Board:


4    

--------------------------------------------------------------------------------




(i)    The commission by Executive of an act of dishonesty or breach of trust,
that is willful and demonstrably and materially injurious to the business,
financial condition or reputation of the Company or its Affiliates;
(ii)    Executive’s conviction of, or entry of a plea of guilty or nolo
contendere with respect to, a felony crime or a crime involving moral turpitude,
fraud, forgery, embezzlement or similar conduct;
(iii)    Executive’s willful failure to perform, substantially perform
Executive’s material duties with the Company or its Affiliates (other than as a
result of physical or mental illness, impairment or disability);
(iv)    A willful and material breach by Executive of Executive’s obligations
under this Agreement, including a material and willful breach of the restrictive
covenants and confidentiality provisions set forth in Section 7;
(v)    Executive’s engaging in misconduct involving moral turpitude to the
extent that his credibility and reputation no longer conform to the standard of
senior executives of the Company or its Affiliates; or
(vi)    A failure to assist and cooperate with the Company or its Affiliates in
connection with the defense or prosecution of any claim that may be made against
or by the Company or its Affiliates, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company or its
Affiliates, including any proceedings before any arbitral, administrative,
regulatory, judicial, legislative or other body or agency.
Executive will not be deemed to be discharged for Cause unless and until there
is delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board
(excluding Executive, if he is then a member of the Board), at a meeting called
and duly held for such purpose, finding in good faith that Executive is guilty
of the conduct set forth above and specifying the particulars thereof in detail.
Following a Change in Control, any such determination by the Board shall be
subject to de novo review by a court of law pursuant to the dispute provisions
of Section 11(a).
(c)    Good Reason. Executive’s employment may be terminated by Executive either
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean Executive’s voluntary resignation after any of the following actions are
taken by the Company or any of its Affiliates without Executive’s written
consent:
(i)    A material diminution of Executive’s duties or responsibilities,
authorities, powers or functions, including ceasing to be Chief Executive
Officer of the Company or assignment of duties materially inconsistent with the
position of Chief Executive Officer of the Company, other than during an
extended absence due to mental or physical illness (as determined in good faith
by the Board), so long as any such material diminution ceases upon Executive’s
return to work following such extended absence;


5    

--------------------------------------------------------------------------------




(ii)    A relocation in Executive’s principal place of employment that would
result in Executive’s commute from his principal residence increasing by 20
miles or more; or
(iii)    Any material breach of this Agreement by the Company, including any
material reduction in Executive’s Annual Base Salary (other than as contemplated
by Section 3(a)) or Target Annual Bonus.
In order to invoke a termination for Good Reason, Executive shall provide
written notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (iii) within 90 days following Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and the Company
and its Affiliates shall have 30 days following receipt of such written notice
(the “Cure Period”) during which they may remedy the condition. In the event
that the Company and its Affiliates fail to remedy the condition constituting
Good Reason during the applicable Cure Period, Executive’s “separation from
service” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (collectively, with the regulations and other guidance
promulgated thereunder, the “Code”)) must occur, if at all, within 30 days
following such Cure Period in order for such termination as a result of such
condition to constitute a termination for Good Reason.
(d)    Notice of Termination. Any termination by the Company with or without
Cause, or by Executive with or without Good Reason, shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
11(b). For purposes of this Agreement, a “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) if the termination is by the Company for Cause or by Executive
for Good Reason, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and (iii) specifies the Date of Termination (as defined
below), which date shall not be more than 30 days after the delivery of such
notice (except in the case of a Notice of Non-Renewal that is deemed a Notice of
Termination in accordance with the following sentence, in which case the Date of
Termination shall be the date on which the Employment Period expires pursuant to
Section 1). For the avoidance of doubt, a Notice of Non-Renewal delivered
pursuant to Section 1 will be deemed to be a Notice of Termination and the
expiration of the Employment Period following a Non-Renewal will be a
termination of Executive’s employment either by the Company without Cause (if
the Company delivers the Notice of Non-Renewal), or by Executive without Good
Reason (if Executive delivers the Notice of Non-Renewal).
(e)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company with or without Cause, or by Executive
with or without Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 30 days following such notice (except
that in the case of a termination by Executive without Good Reason, the Company
may in its sole discretion change any such later date to a date of its choosing
between the date of such receipt and such later date), (ii) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the Disability Effective
Date, as the case may be, or (iii) if Executive’s employment is terminated by a
Non-Renewal, the date on which the Employment Period expires pursuant to Section
1.


6    

--------------------------------------------------------------------------------




(f)    Resignation from Other Positions. Upon the termination of Executive’s
employment for any reason (unless otherwise agreed in writing by the Company and
Executive), Executive shall be deemed to have resigned, without any further
action by Executive, from any and all officer and director positions that
Executive, immediately prior to such termination, (i) held with Parent, the
Company or any of its Affiliates and (ii) held with any other entities at the
direction of, or solely as a result of Executive’s affiliation with, the Company
or any of its Affiliates. If for any reason this Section 4(f) is deemed to be
insufficient to effectuate such resignations, then Executive shall, upon
Parent’s or the Company’s request, execute any documents or instruments that
Parent or the Company may deem necessary or desirable to effectuate such
resignations. In addition, Executive hereby designates the Secretary or any
Assistant Secretary of Parent or of any Affiliate to execute any such documents
or instruments as Executive’s attorney-in­ fact to effectuate such resignations
if execution by the Secretary or any Assistant Secretary of Parent or any
Affiliate is deemed by Parent or any Affiliate to be a more expedient means to
effectuate such resignation or resignations.
5.    Obligations of the Company upon Termination.
(a)    Other than for Cause, Death or Disability; Company Non-Renewal;
Resignation for Good Reason. If, during the Employment Period, the Company
terminates Executive’s employment without Cause (other than due to death or
Disability), there is a Non-Renewal as a result of the Company’s delivery of a
Notice of Non-Renewal, or Executive terminates employment for Good Reason, in
each case, other than upon or within 24 months following the consummation of a
Change in Control (in which case Section 5(b) shall apply), then, subject to
Section 11(j) and to, in the case of clauses (ii), (iii), (iv), (v), and (vii)
below, Executive’s execution within 50 days following the Date of Termination of
a release of claims in the form attached as Exhibit A (the “Release”), which
Release has become irrevocable in accordance with its terms (the date the
Release becomes irrevocable, the “Release Effective Date”), the Company shall
pay to Executive the following:
(i)    the sum of (A) the portion of the Annual Base Salary due for the period
through the Date of Termination to the extent not theretofore paid, (B) any
accrued but unpaid vacation and (C) Executive’s business expenses that have not
been reimbursed by the Company as of the Date of Termination that were incurred
by Executive prior to the Date of Termination in accordance with the applicable
policy of the Company (the sum of the amounts described in clauses (A), (B) and
(C) shall be hereinafter referred to as the “Accrued Obligations”), which
Accrued Obligations shall be paid in a lump sum in cash within 60 days following
the Date of Termination;
(ii)    any unpaid Annual Bonus earned by Executive in respect of the fiscal
year of the Company that was completed on or prior to the Date of Termination
(the “Unpaid Annual Bonus”), which Unpaid Annual Bonus shall be paid in a lump
sum in cash on the first payroll date following the Release Effective Date
(other than any portion of such Unpaid Annual Bonus that was deferred, which
portion shall instead be paid in accordance with the applicable deferral
arrangement and any election thereunder);
(iii)    a prorated Annual Bonus in respect of the fiscal year of the Company in
which the Date of Termination occurs, with such amount to equal the product of
(A) the amount determined by the Committee based on actual performance for the
fiscal year in


7    

--------------------------------------------------------------------------------




which the Date of Termination occurs and otherwise on a basis no less favorable
than the basis on which annual incentive award determinations are made by the
Committee for other senior executives of the Company in respect of such fiscal
year, and (B) a fraction, (I) the numerator of which is the number of days in
the fiscal year of the Company in which the Date of Termination occurs through
the Date of Termination, and (II) the denominator of which is 365 (the “Prorated
Annual Bonus”), which Prorated Annual Bonus shall be paid on the date on which
the Company otherwise pays annual bonuses to senior executives of the Company
for such fiscal year (other than any portion of such Annual Bonus that was
deferred, which portion shall instead be paid in accordance with the applicable
deferral arrangement and any election thereunder);
(iv)    an amount equal to the product of (A) 1.5 multiplied by (B) the sum of
(x) the Annual Base Salary and (y) the Target Annual Bonus as in effect for the
fiscal year of the Company in which the Date of Termination occurs, which amount
shall be payable in a lump sum on the first payroll date following the Release
Effective Date;
(v)    if Executive elects health care continuation coverage under Section 4980B
of the Code or other applicable law (“COBRA”) for himself and/or his eligible
covered dependents equivalent to the coverage which they were receiving
immediately prior to the Date of Termination, for 18 months following the Date
of Termination, or such shorter period determined in accordance with clause (B)
of this sentence (the “Continuation Period”), the Company shall pay the full
premium cost of such coverage, based on the prevailing rate (the “Prevailing
COBRA Rate”) charged by the Company to persons who elect similar health care
continuation coverage under COBRA (the “Health Care Benefits”); provided,
however, that (A) the Health Care Benefits shall be reported by the Company as
taxable income to Executive to the extent reasonably determined by the Company
to be necessary to avoid the Health Care Benefits from being considered to have
been provided under a discriminatory self-insured medical reimbursement plan
pursuant to Section 105(h) of the Code, and (B) the Continuation Period shall
cease at such time that Executive is eligible to receive health care benefits
under another employer-provided plan (but no repayment of any previously-paid
premium shall be required). In addition, the Company shall pay to Executive on
the first day of each of the first six months following the expiration of the
Continuation Period an amount in cash equal to the Prevailing COBRA Rate for the
coverage for Executive and his eligible covered dependents which was in effect
immediately prior to the expiration of the Continuation Period; provided,
however, that no such payment shall be made following the time that Executive is
eligible to receive health care benefits under another employer-provided plan;
(vi)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide, in accordance with the terms of the applicable plan, program,
policy, practice or contract, to Executive any other amounts or benefits
required to be paid or provided or that Executive is eligible to receive under
any plan, program, policy, practice or contract of the Company through the Date
of Termination (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”); and


8    

--------------------------------------------------------------------------------




(vii)    for purposes of any equity incentive awards granted to Executive
following the effective date of the Irish Agreement (including, for the
avoidance of doubt, any equity incentive awards granted to Executive following
the Effective Date), that remain outstanding on the Date of Termination (other
than the Sign-On RSUs (as defined in the Irish Agreement)), and notwithstanding
anything to the contrary in the applicable award agreement, the 2013 LTIP, or
any successor or similar plan, such equity incentive awards that would otherwise
be scheduled to vest during the 24 months following the Date of Termination
shall continue to vest during such 24-month period according to the vesting
schedule in effect prior to the Date of Termination, unless the applicable award
agreement, the 2013 LTIP, or any successor or similar plan provides for
accelerated or continued vesting that is more favorable to Executive than the
foregoing, in which case such more favorable provision shall apply in lieu of
the foregoing. For the avoidance of doubt, upon Executive’s termination of
employment, the Sign-On RSUs shall be treated in accordance with the RSU
Agreement (as defined in the Irish Agreement).
For the avoidance of doubt, if applicable, any amount payable pursuant to
Section 5(a) shall be determined without regard to any reduction in compensation
that resulted in Executive’s termination of employment for Good Reason. If
Executive does not execute the Release within 50 days following the Date of
Termination, or if Executive revokes the Release, Executive shall be entitled to
only the compensation and benefits contemplated by Sections 5(a)(i) and (vi).
(b)    Change in Control Termination. If, during the Employment Period, the
Company terminates Executive’s employment without Cause (other than due to death
or Disability), there is a Non-Renewal as a result of the Company’s delivery of
a Notice of Non-Renewal, or Executive terminates employment for Good Reason, in
each case, upon or within 24 months following the consummation of a Change in
Control, then, subject to Section 11(j) and, in the case of all payments and
benefits other than the Accrued Obligations and the Other Benefits, Executive’s
execution within 50 days of the Date of Termination, and non­revocation, of the
Release, the Company shall pay to Executive the following:
(i)    the Accrued Obligations, the Unpaid Annual Bonus, the Health Care
Benefits and the Other Benefits in accordance with the terms of Sections
5(a)(i), (ii), (v), and (vi), respectively;
(ii)    a prorated Annual Bonus in respect of the fiscal year of the Company in
which the Date of Termination occurs, with such amount to equal the product of
(A) the Target Annual Bonus for the fiscal year in which the Date of Termination
occurs, and (B) a fraction, (I) the numerator of which is the number of days
that have elapsed in the fiscal year of the Company in which the Date of
Termination occurs as of the Date of Termination, and (II) the denominator of
which is 365 (the “Prorated Target Bonus”), which Prorated Target Bonus shall be
paid in a lump sum in cash on the first payroll date following the Release
Effective Date (other than any portion of such Annual Bonus that was deferred,
which portion shall instead be paid in accordance with the applicable deferral
arrangement and any election thereunder);


9    

--------------------------------------------------------------------------------




(iii)    an amount equal to the product of (A) two multiplied by (B) the sum of
(x) the Annual Base Salary and (y) the Target Annual Bonus as in effect for the
fiscal year of the Company in which the Date of Termination occurs, payable in a
lump sum on the first payroll date following the Release Effective Date;
(iv)    a cash payment in an amount equal to six months’ health care premiums at
the Prevailing COBRA Rate for Executive and each of his eligible dependents,
payable in a lump sum on the first payroll date following the Release Effective
Date; and
(v)    for purposes of any equity incentive awards granted to Executive
following the effective date of the Irish Agreement (including, for the
avoidance of doubt, any equity incentive awards granted to Executive following
the Effective Date), that remain outstanding on the Date of Termination (other
than the Sign-On RSUs), and notwithstanding anything to the contrary in the
applicable award agreement, the 2013 LTIP, or any successor or similar plan,
such equity incentive awards shall become fully vested (with any equity
incentive awards that are subject to performance-based vesting criteria vesting
at “target” levels of achievement). For the avoidance of doubt, upon Executive’s
termination of employment, the Sign-On RSUs shall be treated in accordance with
the RSU Agreement.
For the avoidance of doubt, if applicable, any amount payable pursuant to
Section 5(b) shall be determined without regard to any reduction in compensation
that resulted in Executive’s termination of employment for Good Reason. If
Executive does not execute the Release within 50 days following the Date of
Termination, or if Executive revokes the Release, Executive shall be entitled to
only the Accrued Obligations and the Other Benefits.
Other than as set forth in this Section 5(a) or 5(b), as applicable, in the
event of a termination of Executive’s employment by the Company without Cause
(other than due to death or Disability), due to a Non-Renewal as a result of the
Company’s delivery of a Notice of Non-Renewal, or by Executive for Good Reason,
the Company and its Affiliates shall have no further obligation to Executive
under this Agreement.
(c)    Death; Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive, other than for payment
of the Accrued Obligations, the Unpaid Annual Bonus and the Prorated Annual
Bonus and the timely payment or provision of the Other Benefits. The Accrued
Obligations, the Unpaid Annual Bonus and the Prorated Annual Bonus shall be paid
to Executive’s estate (in the event of death) or Executive or his legal
representative (in the event of Disability), as applicable, on the same schedule
as contemplated by Sections 5(a)(i)­(iii).
(d)    Other Termination. If Executive’s employment is terminated during the
Employment Period for a reason other than those governed by Section 5(a), (b),
and (c) (including, for the avoidance of doubt, due to a Non-Renewal as a result
of Executive’s delivery of a Notice of Non-Renewal), this Agreement shall
terminate without further obligations to Executive under this Agreement, other
than for (i) payment of the Accrued Obligations within 60 days following the
Date of Termination and (ii) the timely payment or provision of the Other
Benefits.


10    

--------------------------------------------------------------------------------




(e)    Full Settlement. The payments and benefits provided under this Section 5
shall be in full satisfaction of the obligations of the Company and its
Affiliates to Executive under this Agreement or any other plan, agreement,
policy or arrangement of the Company and its Affiliates upon his termination of
employment, and in no event shall Executive be entitled to severance pay or
benefits beyond those specified in this Section 5 (for the avoidance of doubt,
including the Perrigo Company plc Executive Committee Severance Policy, as
effective June 14, 2017, the Perrigo Company plc U.S. Severance Policy, as
amended and restated effective February 6, 2017, and the CiC Policy).
6.    No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of any amounts payable
to Executive under Section 5 and such amounts shall not be reduced whether or
not Executive obtains other employment.
7.    Restrictive Covenants. In consideration for Executive’s continued
employment and the compensation and benefits payable hereunder, Executive agrees
to the covenants set forth below.
(a)    Nondisclosure of Confidential Information.
(i)    The parties agree that, during the course of Executive’s employment with
the Company and its Affiliates, Executive has had and will continue to have
access to, and has gained and will continue to gain knowledge with respect to,
Confidential Information (as defined below). Executive agrees that Executive
shall not, without the prior written consent of the Company, during the period
of Executive’s employment with the Company and its Affiliates and thereafter for
so long as it remains Confidential Information, use or disclose, or knowingly
permit any unauthorized Person (as defined in Section 13(d) of the Securities
Exchange Act of 1934) to use, disclose or gain access to, any Confidential
Information; provided, however, that Executive may disclose Confidential
Information (x) as required by law or (y) as ordered by a court, provided that
in any event described in the preceding clause (x) or (y), (A) Executive shall
promptly notify the Company in writing, and consult with and assist the Company
or its Affiliates in seeking a protective order or request for another
appropriate remedy, (B) in the event that such protective order or remedy is not
obtained, or if the Company waives compliance with the terms of the preceding
clause (A), Executive shall disclose only that portion of the Confidential
Information that, in the opinion of Executive’s legal counsel, is legally
required to be disclosed and shall exercise reasonable best efforts to assure
that confidential treatment shall be accorded to such Confidential Information
by the receiving Person and (C) to the extent permitted by applicable law, the
Company and its Affiliates shall be given an opportunity to review the
Confidential Information prior to disclosure thereof.
(ii)    Without limiting the foregoing, Executive agrees to keep confidential
the existence of, and any information concerning, any dispute between Executive
and the Company or any of its Affiliates, except that Executive may disclose
information concerning such dispute to the court that is considering such
dispute and to Executive’s legal counsel, provided that such counsel agrees not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute.


11    

--------------------------------------------------------------------------------




(iii)    For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business and affairs of the
Company or any of its Affiliates, including all business information (whether or
not in written form) that relates to the Company or any of its Affiliates, or
their directors, officers, employees, customers, suppliers or contractors or any
other third parties with respect to which the Company or any of its Affiliates
has a business relationship or owes a duty of confidentiality, or their
respective businesses or products, and that is not known to the public generally
other than as a result of Executive’s breach of this Agreement, including
technical information or reports; trade secrets; unwritten knowledge and “know
how”; operating instructions; training manuals; customer lists; customer buying
records and habits; product sales records and documents; product development,
marketing and sales strategies; market surveys; marketing plans; profitability
analyses; product cost; long-range plans; information relating to pricing,
competitive strategies and new product development, including processes,
formulas, designs, drawings, engineering and technology; information relating to
any forms of compensation or other personnel­related information; contracts; and
supplier lists. Confidential Information shall not include such information
known to Executive prior to Executive’s involvement with the Company or any of
its Affiliates or information rightfully obtained from a third party (other than
pursuant to a breach by Executive of this Agreement or any other duty of
confidentiality).
(iv)    Nothing herein shall preclude (i) Executive’s right to communicate,
cooperate or file a complaint with any European, U.S., national, federal, state
or local governmental or law enforcement branch, agency or entity (collectively,
a “Governmental Entity”) with respect to possible violations of any European,
U.S., national, federal, state or local law or regulation, or otherwise make
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower or similar provisions of any such law or regulation; provided,
that in each case such communications and disclosures are consistent with
applicable law or (ii) Executive’s right to receive an award from a Governmental
Entity for information provided under any whistleblower or similar program.
(b)    Inventions and Patents. Executive agrees that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information that relate to the actual or
anticipated business, research and development or existing or future products or
services of the Company or its Affiliates, and that are conceived, developed or
made by Executive during his employment with the Company or its Affiliates
(“Work Product”) belong to the Company and its Affiliates. Executive shall
promptly disclose such Work Product to the Company and its Affiliates and
perform all actions reasonably requested by the Company or its Affiliates
(whether during or after the Employment Period) to establish and confirm such
ownership (including assignments, consents, powers of attorney, and other
instruments). To the fullest extent permitted by applicable law all intellectual
property (including patents, trademarks, and copyrights) which are made,
developed or acquired by Executive in the course of Executive’s employment with
the Company or its Affiliates will be and remain the absolute property of the
Company and its Affiliates, and Executive shall assist the Company and its
Affiliates in perfecting and defending their rights to such intellectual
property.


12    

--------------------------------------------------------------------------------




(c)    Noncompetition. During Executive’s employment with the Company and its
Affiliates and for the duration of the Restricted Period (as defined in this
Section 7(c)), Executive shall not (i) directly or indirectly, without the prior
written consent of the Company, engage in or invest as an owner, partner,
stockholder, licensor, director, officer, agent or consultant for any Person
that conducts a business that is in competition with a business conducted by the
Company or any of its Affiliates anywhere in the world; or (ii) accept
employment or an engagement for the provision of services in any capacity,
including as an employee, director, consultant or advisor, directly or
indirectly, with any Person that conducts a business that is in competition with
a business conducted by the Company or any of its Affiliates anywhere in the
world. For purposes hereof, conducting a business that is in competition with a
business conducted by the Company or any of its Affiliates shall include the
sale, manufacture, distribution or research and development of any product or
service that is similar to a product or service sold, distributed, marketed or
being researched or developed (including through a joint venture or investment
in another entity) by the Company or any of its Affiliates, including store
brand and value brand OTC drug or nutritional products, extended topical generic
prescription pharmaceutical products, infant nutrition products and any other
product or products that the Company or an Affiliate is marketing or actively
planning to market during Executive’s employment with the Company and, with
respect to the period after termination of employment, during the one­year
period following the Date of Termination. Notwithstanding the foregoing, (x)
nothing in this provision shall prevent Executive from passively owning two
percent (2%) or less of the outstanding securities of any class of any company
listed on a national securities exchange or quoted on an automated quotation
system, and (y) this Section 7(c) will not apply following the Date of
Termination in the event that Executive’s employment is terminated by the
Company without Cause pursuant to Section 5(a) or due to a Non-Renewal as a
result of the Company’s delivery of a Notice of Non-Renewal.
For purposes of this Agreement, the term “Restricted Period” means: (A) in the
event Executive’s employment is terminated for any reason and other than upon or
within 24 months following the consummation of a Change in Control, the 18-month
period immediately following the Date of Termination; and (B) in the event
Executive’s employment is terminated for any reason upon or within 24 months
following the consummation of a Change in Control, the 24-month period
immediately following the Date of Termination.
(d)    Nonsolicitation of Clients. During Executive’s employment with the
Company and its Affiliates and for the duration of the Restricted Period,
Executive shall not, directly or indirectly, alone or in association with any
other Person, without the prior written consent of the Company, (i) induce or
attempt to induce any client, customer (whether former or current), supplier,
licensee, franchisee, joint venture partner or other business relation of the
Company or any of its Affiliates (collectively, “Clients”) to cease doing
business with the Company or any such Affiliate, (ii) divert all or any portion
of a Client’s business to any competitor of the Company or any such Affiliate,
or (iii) in any way interfere with the relationship between any Client, on the
one hand, and the Company or any such Affiliate, on the other hand.
(e)    Nonsolicitation of Service Providers. During Executive’s employment with
the Company and its Affiliates and for the duration of the Restricted Period,
Executive shall not, directly or indirectly, without the prior written consent
of the Company, (i) actively solicit, recruit or hire


13    

--------------------------------------------------------------------------------




any Person who is at such time, or who at any time during the 12­ month period
prior to such solicitation or hiring had been, an employee or consultant of the
Company or any of its Affiliates, (ii) solicit or encourage any employee of the
Company or any of its Affiliates to leave the employment of the Company or any
of its Affiliates or (iii) interfere with the relationship of the Company or any
of its Affiliates with any Person or entity who or that is employed by or
otherwise engaged to perform services for the Company or any of its Affiliates.
(f)    Mutual Nondisparagement. From and following the Effective Date, Executive
shall not make, either directly or by or through another Person, any oral or
written negative, disparaging or adverse statements or representations of or
concerning the Company or its Affiliates, any of their clients or businesses or
any of their current or former officers, directors or employees. From and
following the Effective Date, the Company shall not make, and shall direct its
officers and directors not to make, either directly or by or through another
Person, any oral or written negative, disparaging or adverse statements or
representations of or concerning Executive. Notwithstanding the foregoing,
subject to Section 7(a) in the case of Executive, nothing herein shall prohibit
Executive, the Company, or the Company’s officers from (i) disclosing truthful
information if legally required (whether by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process), (ii) exercising any legally protected whistleblower rights
(including pursuant to Rule 21F under the Securities Exchange Act of 1934), or
(iii) in the case of Executive and the Company’s officers, providing honest
assessments in the course of performing their employment duties in good faith.
(g)    Return of Property. Executive acknowledges that all documents, records,
files, lists, equipment, computer, software or other property (including
intellectual property) relating to the businesses of the Company or any of its
Affiliates, in whatever form (including electronic), and all copies thereof,
that have been or are received or created by Executive while an employee of the
Company or any of its Affiliates (including Confidential Information) are and
shall remain the property of the Company and its Affiliates, and Executive shall
immediately return such property to the Company upon the Date of Termination
and, in any event, at the Company’s request. Notwithstanding the foregoing,
Executive shall be permitted to retain at all times, including after the Date of
Termination, copies of documents related to his personal compensation, including
this Agreement, and copies of his contacts information and calendar. Executive
further agrees that any property situated on the premises of, and owned by, the
Company or any of its Affiliates, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company’s
personnel at any time with or without notice.
(h)    Remedies and Injunctive Relief. Executive acknowledges that a violation
by Executive of any of the covenants contained in this Section 7 would cause
irreparable damage to the Company and its Affiliates in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, in addition to
any other damages it is able to show, the Company and its Affiliates shall be
entitled (without the necessity of showing economic loss or other actual damage)
to injunctive relief (including temporary restraining orders, preliminary
injunctions and permanent injunctions), without posting a bond, in any court of
competent jurisdiction for any actual or threatened breach of any of the


14    

--------------------------------------------------------------------------------




covenants set forth in this Section 7 in addition to any other legal or
equitable remedies it may have. In addition, in the event of Executive’s Willful
Restrictive Covenant Breach (as defined in this Section 7(h)), the Company and
its Affiliates shall be entitled to cease payment of the compensation and
benefits contemplated by Section 5 to the extent not previously paid or provided
(including ceasing vesting of outstanding equity incentive awards, but excluding
the Accrued Obligations and Other Benefits), and to the prompt return by
Executive of any portion of such compensation and the value of such benefits
previously paid or provided (including forfeiture of any equity incentive awards
that vested pursuant to Section 5 or the repayment of the value of any equity
incentive awards that vested pursuant to Section 5 that have been exercised or
settled, as applicable). For purposes of this Agreement, “Willful Restrictive
Covenant Breach” means Executive’s material breach of any of the covenants set
forth in this Section 7 which Executive knew, or with due inquiry, should have
known, would constitute such a material breach. The preceding sentences of this
Section 7(h) shall not be construed as a waiver of the rights that the Company
and its Affiliates may have for damages under this Agreement or otherwise, and
all such rights shall be unrestricted. The Restriction Period shall be tolled
during (and shall be deemed automatically extended by) any period during which
Executive is in violation of the provisions of Section 7(c), (d) or (e), as
applicable. In the event that a court of competent jurisdiction determines that
any provision of this Section 7 is invalid or more restrictive than permitted
under the governing law of such jurisdiction, then, only as to enforcement of
this Section 7 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.
(i)    Acknowledgements.
(i)    Executive acknowledges that the Company and its Affiliates have expended
and will continue to expend substantial amounts of time, money and effort to
develop business strategies, employee, customer and other relationships and
goodwill to build an effective organization. Executive acknowledges that the
Company and its Affiliates have a legitimate business interest in and right to
protect its Confidential Information, goodwill and employee, customer and other
relationships, and that the Company and its Affiliates could be seriously
damaged by the disclosure of Confidential Information and the loss or
deterioration of its employee, customer and other relationships. Executive
further acknowledges that the Company and its Affiliates are entitled to protect
and preserve the going concern value of the Company and its Affiliates to the
extent permitted by law.
(ii)    In light of the foregoing acknowledgments, Executive agrees that the
covenants contained in this Agreement are reasonable and properly required for
the adequate protection of the businesses and goodwill of the Company and its
Affiliates. Executive further acknowledges that, although Executive’s compliance
with the covenants contained in this Agreement may prevent Executive from
earning a livelihood in a business similar to the business of the Company and
its Affiliates, Executive’s experience and capabilities are such that Executive
has other opportunities to earn a livelihood and adequate means of support for
Executive and Executive’s dependents.


15    

--------------------------------------------------------------------------------




(iii)    In light of the acknowledgements contained in this Section 7(i),
Executive agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations on, and obligations of, him contained in
Section 7 of this Agreement.
8.    Treatment of Certain Payments.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
the Accounting Firm (as defined below) shall determine that receipt of all
Payments (as defined below) would subject Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to the Agreement (the “Agreement
Payments”) so that the Parachute Value (as defined below) of all Payments, in
the aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that
Executive would have a greater Net After­Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that Executive would not have a greater Net After­Tax Receipt
(as defined below) of aggregate Payments if the Agreement Payments were so
reduced, Executive shall receive all Agreement Payments to which Executive is
entitled hereunder.
(b)    If the Accounting Firm determines that aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 8 shall be binding
upon the Company and its Affiliates and Executive and shall be made as soon as
reasonably practicable and in no event later than 15 days following the Date of
Termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits in the following order: (i) cash
payments that may not be valued under Treas. Reg. § 1.280G¬1, Q&A­24(c)
(“24(c)”), (ii) equity-­based payments that may not be valued under 24(c), (iii)
cash payments that may be valued under 24(c), (iv) equity­based payments that
may be valued under 24(c) and (v) other types of benefits. With respect to each
category of the foregoing, such reduction shall occur first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and next with respect to payments that are deferred compensation
within the meaning of Section 409A of the Code, in each case, beginning with
payments or benefits that are to be paid the farthest in time from the
determination of the Accounting Firm. All reasonable fees and expenses of the
Accounting Firm shall be borne solely by the Company.
(c)    To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, before, on or after the date of a
change in ownership or control of the Company (within the meaning of Q&A­2(b) of
the final regulations under Section 280G of the Code), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A­9 and Q&A­40 to Q&A­44 of


16    

--------------------------------------------------------------------------------




the final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A­2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A­5(a) of
the final regulations under Section 280G of the Code.
(d)    The following terms shall have the following meanings for purposes of
this Section 8:
(i)    “Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations
hereunder, which firm shall not, without Executive’s consent, be a firm serving
as accountant or auditor for the Person effecting the Change in Control.
(ii)    “Net After­Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
reasonably determines to be likely to apply to Executive in the relevant tax
year(s).
(iii)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the excise tax under Section 4999 of the
Code will apply to such Payment.
(iv)    “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to the Agreement or
otherwise.
(v)    “Safe Harbor Amount” shall mean 2.99 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.
9.    Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and
their respective successors and assigns. As used in this Agreement, “Parent” and
“Company” shall mean Parent and the Company as hereinbefore defined and any
successor to their respective businesses and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.


17    

--------------------------------------------------------------------------------




10.    Indemnification. Parent and the Company shall indemnify Executive and
hold Executive harmless to the fullest extent permitted by the laws of the
Republic of Ireland and the State of Michigan, respectively, against and in
respect of any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses, losses, and damages resulting from Executive’s good faith
performance of Executive’s duties and obligations with the Company and its
Affiliates. Parent and the Company shall cover Executive under directors’ and
officers’ liability insurance both during and, while potential liability exists,
after employment or non-employment service as a director or officer, as
applicable, in the same amount and to the same extent as Parent and the Company
cover their other officers and directors. These obligations shall survive the
termination of Executive’s employment with the Company and its Affiliates. If
any proceeding is brought or threatened against Executive in respect of which
indemnity may be sought against the Company or its Affiliates pursuant to the
foregoing, Executive shall notify the Company promptly in writing of the
institution of such proceeding and the Company or its Affiliates shall assume
the defense thereof and the employment of counsel and payment of all fees and
expenses; provided, however, that if a conflict of interest exists between the
Company or its applicable Affiliate and Executive such that it is not legally
practicable for the Company or its applicable Affiliate to assume Executive’s
defense, Executive shall be entitled to retain separate counsel reasonably
acceptable to the Company or its applicable Affiliate and the Company or its
applicable Affiliate shall assume payment of all reasonable fees and expenses of
such counsel.
11.    Miscellaneous.
(a)    Governing Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the laws of the State of Michigan, without
reference to principles of conflict of laws. The parties irrevocably submit to
the jurisdiction of any state or federal court sitting in or for Allegan or Kent
Counties, Michigan with respect to any dispute arising out of or relating to
this Agreement or the Release, and each party irrevocably agrees that all claims
in respect of such dispute or proceeding shall be heard and determined in such
courts. The parties hereby irrevocably waive, to the fullest extent permitted by
law, any objection that they may now or hereafter have to the venue of any
dispute arising out of or relating to this Agreement or the transactions
contemplated hereby brought in such court or any defense of inconvenient forum
for the maintenance of such dispute or proceeding. Each party agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. THE PARTIES HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTER CLAIM BROUGHT OR
ASSERTED BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT. Following a
Change in Control, the Company (including any successor to the Company following
a Change in Control) shall reimburse Executive for all reasonable legal fees and
expenses incurred by Executive in seeking to obtain or enforce any right or
benefit provided under this Agreement, provided that Executive substantially
prevails on at least one material issue.
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


18    

--------------------------------------------------------------------------------




If to Executive: To the most recent address on file with the Company,
with a copy, which shall not constitute notice, to:
McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10173-1922
Attention: Steven Eckhaus and Ashley McCarthy
If to the Company:
Perrigo Management Company
515 Eastern Avenue
Allegan, Michigan 49010
Attention: General Counsel
Senior Vice President of Global Human Resources
with a copy to Parent:
Perrigo Company plc
Treasury Building
Lower Grand Canal Street
Dublin 2 Ireland
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    Acknowledgements; Representations. Prior to execution of this Agreement,
Executive was advised by the Company of Executive’s right to seek independent
advice from an attorney of Executive’s own selection regarding this Agreement.
Executive acknowledges that he has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel. Executive
represents that, in entering into this Agreement, Executive is not relying on
any statements or representations made by any of the directors, officers,
employees or agents of the Company and its Affiliates that are not expressly set
forth herein, and that Executive is relying only upon Executive’s own judgment
and any advice provided by Executive’s attorney. Further, Executive represents
and warrants that (i) Executive is not subject to any contract, arrangement,
policy or understanding, or to any statute, governmental rule or regulation,
that in any way limits Executive’s ability to enter into and fully perform
Executive’s obligations under this Agreement, (ii) Executive is not otherwise
unable to enter into and fully perform Executive’s obligations under this
Agreement and (iii) Executive has not engaged in any conduct, the occurrence
and/or publicity of which, due to Executive’s affiliation with the Company or
any of its Affiliates, is or could be harmful to, or otherwise reflect
negatively on, the Company and/or any of its Affiliates. In the event of any
breach of any of the representations, in the preceding sentence, the Company may
terminate this Agreement and Executive’s employment without any liability owing
to Executive.


19    

--------------------------------------------------------------------------------




(d)    Cooperation. Executive agrees that upon the reasonable request of the
Company or its Affiliates following Executive’s termination of employment,
Executive shall use reasonable efforts to assist and cooperate with the Company
or its Affiliates in connection with the defense or prosecution of any claim
that may be made against or by the Company or its Affiliates, or in connection
with any ongoing or future investigation or dispute or claim of any kind
involving the Company or its Affiliates, including any proceedings before any
arbitral, administrative, regulatory, judicial, legislative or other body or
agency. Executive will be entitled to reimbursement for any reasonable
out-of-pocket expenses (including travel expenses and attorneys’ fees) incurred
in connection with providing such assistance and, in the event that Executive
provides more than five hours of service collectively to the Company or its
Affiliates in any calendar week at the Company’s or its Affiliates’ request
pursuant to this Section 11(d), the Company shall compensate Executive at the
rate of $480 per hour for such services in excess of five hours during such
calendar week.
(e)    Invalidity. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those to which it is invalid
or unenforceable shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.
(f)    Survivability. The provisions of this Agreement that by their terms call
for performance subsequent to the termination of either Executive’s employment
or this Agreement (including the terms of Sections 5, 7 and 10) shall so survive
such termination.
(g)    Section Headings; Construction. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation hereof. For purposes of this Agreement,
the term “including” shall mean “including, without limitation.”
(h)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
(i)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
(j)    Section 409A.
(i)    General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a


20    

--------------------------------------------------------------------------------




“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Executive pursuant to
Section 409A of the Code. In no event may Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement, and to the
extent required by Section 409A of the Code, any payment that may be paid in
more than one taxable year (depending on the time that Executive executes the
Release) shall be paid in the later taxable year.
(ii)    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
(iii)    Delay of Payments. Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology established by the Company and its Affiliates as in effect on the
Termination Date), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to Executive under this Agreement during the six-month period immediately
following Executive’s separation from service (as determined in accordance with
Section 409A of the Code) on account of Executive’s separation from service
shall be accumulated and paid to Executive on the first business day of the
seventh month following his separation from service (the “Delayed Payment
Date”), to the extent necessary to prevent the imposition of tax penalties on
Executive under Section 409A of the Code. If Executive dies during the
postponement period, the amounts and entitlements delayed on account of Section
409A of the Code shall be paid to the personal representative of his estate on
the first to occur of the Delayed Payment Date or 30 calendar days after the
date of Executive’s death.
(k)    Amendments. No provision of this Agreement shall be modified or amended
except by an instrument in writing duly executed by the parties hereto. No
custom, act, payment, favor or indulgence shall grant any additional right to
Executive or be deemed a waiver by the Company of any of Executive’s obligations
hereunder or release Executive therefrom or impose any additional obligation
upon the Company. No waiver by any party of any breach by the other party of any
term or provision hereof shall be deemed to be an assent or waiver by any party
to or of any succeeding breach of the same or any other term or provision. This
Agreement is personal to and shall not be assignable by any party, but shall
inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, successors and assigns.


21    

--------------------------------------------------------------------------------




(l)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto in respect of the terms and conditions of Executive’s employment
with the Company and its Affiliates, including his severance entitlements, and,
as of the Effective Date, supersedes and cancels in their entirety all prior
understandings, agreements and commitments, whether written or oral, relating to
the terms and conditions of employment between Executive, on the one hand, and
the Company or its Affiliates, on the other hand.
[Signature page follows]




22    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company,
pursuant to the authorization from its board of directors, has caused these
presents to be executed in its name on its behalf, all as of the date first
above written.
/s/ Uwe Röhrhoff
Uwe Röhrhoff
 
 
PERRIGO MANAGEMENT COMPANY
 
 
By:
/s/ Todd W. Kingma
 
Todd W. Kingma, EVP, General Counsel &
 
Company Secretary





[Signature Page to Employment Agreement]
        

--------------------------------------------------------------------------------


Exhibit A


GENERAL RELEASE OF CLAIMS
THIS GENERAL RELEASE OF CLAIMS (this “Release”) is executed by Uwe Röhrhoff
(“Executive”) as of the date set forth on the signature page hereto.
1.    General Release and Waiver of Claims.
(a)    Release. In consideration of the payments and benefits afforded under the
employment agreement, dated as of ___________, by and between Perrigo Management
Company, a Michigan corporation (the “Company”) and Executive (the “Employment
Agreement”), and after consultation with counsel, Executive and each of
Executive’s respective heirs, executors, administrators, representatives,
agents, successors and assigns (collectively, the “Releasors”) hereby
irrevocably and unconditionally release and forever discharge the Company and
its subsidiaries and affiliates (including, but not limited to “Pharma” and
“Parent” (as such terms are defined in the Employment Agreement) and each of
their respective officers, employees, directors and agents (“Releasees”) from
any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”) that the Releasors may have arising out of Executive’s
employment relationship with and service as an employee, officer or director of
the Company and its subsidiaries and affiliates, and the termination of any such
relationship or service, in each case up to and including Executive’s date of
termination. Executive acknowledges that the foregoing sentence includes Claims
arising under Federal, state or local laws, statutes, orders or regulations that
relate to the employment relationship or prohibiting employment discrimination,
including Claims under Title VII of the Civil Rights Act of 1964; The Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974; the Immigration
Reform and Control Act; the Sarbanes­ Oxley Act of 2002; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Equal Pay Act;
the Fair Credit Reporting Act; Occupational Safety and Health Act; state
equivalents of the foregoing statutes, including without limitation the Michigan
Elliott Larsen Civil Rights Act, the Michigan Persons with Disabilities Civil
Rights Act, and the Michigan Whistleblowers’ Protection Act; and any other
federal, state or local civil, human rights, bias, whistleblower,
discrimination, retaliation, compensation, employment, labor or other local,
state or federal law, regulation or ordinance. Notwithstanding anything
contained herein to the contrary, this Release specifically excludes and shall
not affect: (i) the obligations of the Company or its affiliates set forth in
the Employment Agreement and to be performed after the date hereof, including
without limitation under in Sections 5, 8 and 10 thereof, or under any other
benefit plan, agreement, arrangement or policy of the Company or its affiliates
that is applicable to Executive and that, in each case, by its terms, contains
obligations that are to be performed after the date hereof by the Company or its
affiliates; (ii) any indemnification or similar rights Executive has as a
current or former officer, director, employee or agent of the Company or its
affiliates, including, without limitation, any and all rights thereto under
applicable law, the bylaws or other governance documents or such entities, or
any rights with respect to coverage under any directors’ and officers’ insurance
policies and/or indemnification agreements; (iii) any Claim the Releasors may
have as the holder or beneficial owners of securities of the Company or its
affiliates or other rights relating to securities or equity awards in respect of
the common stock of the Company or its affiliates; (iv) rights to accrued but
unpaid salary, paid time off, vacation or other compensation due through the
date of





--------------------------------------------------------------------------------





termination of employment; (v) any unreimbursed business expenses; (vi) benefits
or the right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; and (vii) any Claims that may arise in the
future from events or actions occurring after Executive’s date of termination of
employment or that Executive may not by law release through an agreement such as
this.
(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to Executive under the Employment Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Executive signs this
Release arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, Executive hereby acknowledges and confirms
the following: (i) Executive was advised by the Company in connection with
Executive’s termination of employment to consult with an attorney of Executive’s
choice prior to signing this Release and to have such attorney explain to
Executive the terms of this Release, including, without limitation, the terms
relating to Executive’s release of claims arising under ADEA, and Executive has
in fact consulted with an attorney; (ii) Executive was given a period of not
fewer than [twenty-one (21)] [forty-five (45)] calendar days to consider the
terms of this Release and to consult with an attorney of Executive’s choosing
with respect thereto; and (iii) Executive knowingly and voluntarily accepts the
terms of this Release. Executive also understands that Executive has seven (7)
calendar days following the date on which Executive signs this Release within
which to revoke the release contained in this Section 1(b), by providing the
Company a written notice of Executive’s revocation of the release and waiver
contained in this Section 1(b).
(c)    No Assignment. Executive represents and warrants that Executive has not
assigned any of the Claims being released under this Release.
2.    Proceedings. Executive has not filed, and agrees not to initiate or cause
to be initiated on Executive’s behalf, any complaint, charge, claim or
proceeding against the Releasees with respect to any Claims released under
Section 1(a) or (b) before any local, state or federal agency, court or other
body (each, individually, a “Proceeding”), and agrees not to participate
voluntarily in any Proceeding involving such Claims; provided, however, and
subject to the immediately following sentence, nothing set forth here in
intended to or shall interfere with Executive’s right to participate in a
Proceeding with any appropriate federal, state, or local government agency
enforcing discrimination laws, nor shall this Release prohibit Executive from
cooperating with any such agency in its investigation. Executive waives any
right Executive may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding involving such Claims.
Notwithstanding the foregoing, the term Proceeding shall not include any
complaint, charge, claim or proceeding with respect to the obligations of the
Company to Executive under the Employment Agreement or in respect of any other
matter described in the proviso to Section 1(a), and Executive retains all of
Executive’s rights in connection with the same.
3.    Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.


2    

--------------------------------------------------------------------------------





4.    No Admission. Nothing contained in this Release will be deemed or
construed as an admission of wrongdoing or liability on the part of the
Releasees.
5.    Governing Law and Venue. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Michigan applicable to contracts
executed in and to be performed in that State.
6.    Counterparts. This Release may be executed in counterparts and each
counterpart will be deemed an original.
7.    Notices. All notices, requests, demands or other communications under this
Release shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:
As to Executive:
Executive’s last address on the books and records of the Company
As to the Company:
Perrigo Management Company
515 Eastern Avenue
Allegan, Michigan 49010
Attention: General Counsel
Senior Vice President of Global Human Resources
With a copy to Parent:
Perrigo Company plc
Treasury Building
Lower Grand Canal Street
Dublin 2 Ireland
Attention: General Counsel
Any party may change his, her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
[Signature page follows]




3    

--------------------------------------------------------------------------------






EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.
IN WITNESS WHEREOF, Executive has executed this Release on the date set forth
below.
 
Uwe Röhrhoff
 
 
Dated as of:
 
 





[Signature Page to General Release]
A-4

--------------------------------------------------------------------------------









May 7, 2018


Uwe Röhrhoff


RE: Acknowledgement of Termination of Employment and Employment Agreement with
Perrigo Pharma International DAC


Dear Uwe,


As you are aware, you are currently employed as President and Chief Executive
Officer of Perrigo Pharma International DAC (“Perrigo Pharma,” and together with
its subsidiaries, the “Company”) pursuant to an employment agreement with
Perrigo Pharma dated as of January 15, 2018 (the “Irish Employment Agreement”),
which Irish Employment Agreement provides that you will be principally located
in Dublin, Ireland until you receive authorization to lawfully work and reside
in the United States (as defined in the Irish Employment Agreement, the “U.S.
Immigration Event”). Specifically, Section 1(b) of the Irish Employment
Agreement provides that upon the occurrence of the U.S. Immigration Event, (i)
you will immediately commence employment with Perrigo Management Company, a
subsidiary of Perrigo Pharma (“Perrigo Management”) as President and Chief
Executive Officer, and relocate to Allegan, Michigan within a reasonable period
of time thereafter, and (ii) upon commencing employment with Perrigo Management,
your employment with Perrigo Pharma and the Irish Employment Agreement will
immediately terminate, subject to certain exceptions set forth in the Irish
Employment Agreement.


You hereby acknowledge and agree that, as of the date hereof, the U.S.
Immigration Event has occurred, and in connection with such, you have commenced
employment with Perrigo Management, and that your employment with Perrigo Pharma
and the Irish Employment Agreement have terminated. You further acknowledge and
agree that, except as set forth in Section 1(b) therein, the provisions of the
Irish Employment Agreement are of no further force and effect as of the date
hereof. Finally, you acknowledge and agree that in connection with your
commencing employment with Perrigo Management, you will execute an employment
agreement therewith in the form previously agreed upon between you and Perrigo
Management.


This acknowledgement may be executed via PDF or facsimile and in any number of
counterparts, each of which shall be deemed and original, but all such
counterparts shall together constitute one in the same instrument.






[Signature page follows]






    


5    

--------------------------------------------------------------------------------




We thank you for your contributions to the success of the Company, and we look
forward to your continued contributions in your role as President and Chief
Executive Officer of Perrigo Management.








Sincerely,
 
Perrigo Pharma International DAC
 
 
By:
/s/ Todd W. Kingma
Name:
Todd W. Kingma
Title:
EVP, General Counsel &
 
Company Secretary











Acknowledged and agreed:


/s/ Uwe Röhrhoff
Uwe Röhrhoff
 
Date:
5/7/2018
 
 









                                    




6    